Sherwin, J.
(dissenting). — Believing that the opinion of the majority on the question of the contributory negligence of the deceased is based on an erroneous conception of the evidence, I can not assent thereto'. As I read the record, there is absolutely no support for the assertion that the agent, Barker, was either leading, directing, or assisting the deceased across the tracks. The testimony of the engineer is not, in my judgment, in conflict with that of the witness Gabbert, who testified that he and the agent crossed to the south platform alone, and that after they had reached there he looked back and saw the deceased fall on the north track, pick himself up, start forward, and fall on the south track in front of the train, *275.■at wbicb time tbe agent left the south platform and went to his assistance. The engineer testified that he saw the two men on the track directly in front of his engine, but how they got there, or where they came from, he- said he did not know. The record in my judgment conclusively shows negligence on the part of the deceased, and I think the judgment should be affirmed.